          Case MDL No. 2885 Document 372 Filed 04/15/19 Page 1 of 6




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: 3M COMBAT ARMS EARPLUG
PRODUCTS LIABILITY LITIGATION                                                            MDL No. 2885



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −1)



On April 3, 2019, the Panel transferred 8 civil action(s) to the United States District Court for the
Northern District of Florida for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2019). Since that time, no additional action(s) have been
transferred to the Northern District of Florida. With the consent of that court, all such actions have
been assigned to the Honorable M. Casey Rodgers.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Florida and assigned to
Judge Rodgers.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Florida for the reasons stated in the order of April 3, 2019, and, with the consent
of that court, assigned to the Honorable M. Casey Rodgers.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Florida. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:



      Apr 15, 2019                                     John W. Nichols
                                                       Clerk of the Panel
        Case MDL No. 2885 Document 372 Filed 04/15/19 Page 2 of 6




IN RE: 3M COMBAT ARMS EARPLUG
PRODUCTS LIABILITY LITIGATION                                              MDL No. 2885



                   SCHEDULE CTO−1 − TAG−ALONG ACTIONS



 DIST       DIV.     C.A.NO.      CASE CAPTION


ALABAMA NORTHERN

  ALN        6       19−00289     Limberakis v. 3M Company

ARKANSAS EASTERN

  ARE        4       19−00186     Gladden v. 3M Company

CALIFORNIA CENTRAL

  CAC        2       19−01624     Benjy Lee Partin v. 3M Company
  CAC        2       19−02274     Brian Bruce v. 3M Company et al
  CAC        5       19−00353     James Hobbs v. 3M Company et al
  CAC        8       19−00267     Christian Werthmuller v. 3M Company et al
  CAC        8       19−00271     Timothy Odom v. 3M Company et al
  CAC        8       19−00272     Kenny Phan v. 3M Company et al
  CAC        8       19−00275     Carmen Jarediaz Odom v. 3M Company et al
  CAC        8       19−00278     Phet Chanthavy v. 3M Company et al
  CAC        8       19−00279     Jay Pasion v. 3M Company et al
  CAC        8       19−00280     Harry Martinez v. 3M Company et al
  CAC        8       19−00281     Anthony Alvarado v. 3M Company et al
  CAC        8       19−00282     Francisco Cortesflores v. 3M Company et al
  CAC        8       19−00283     Robert Meza v. 3M Company et al
  CAC        8       19−00284     Nick Saifan v. 3M Company et al
  CAC        8       19−00425     Anthony Gonzalez v. 3M Company et al
  CAC        8       19−00510     Christopher Hammond et al v. 3M Company et al

CALIFORNIA SOUTHERN

  CAS        3       19−00206     Ivanisin et al v. 3M Company
  CAS        3       19−00207     Biggers et al v. 3M Company
  CAS        3       19−00208     Maxwell et al v. 3M Company
  CAS        3       19−00210     Johnson et al v. 3M Company
  CAS        3       19−00228     Andujo v. Aearo Technologies LLC et al
  CAS        3       19−00231     Melix v. 3M Company
        Case MDL No. 2885 Document 372 Filed 04/15/19 Page 3 of 6

  CAS        3       19−00232     Davis v. 3M Company
  CAS        3       19−00233     Avila v. 3M Company
  CAS        3       19−00260     Hernandez et al v. 3M Company
  CAS        3       19−00266     Berry v. 3M Company
  CAS        3       19−00324     Morgan et al v. 3M Company
  CAS        3       19−00325     Milstead v. 3M Company
  CAS        3       19−00326     Doyle et al v. 3M Company
  CAS        3       19−00559     Alicie v. 3M Company

CONNECTICUT

  CT         3       19−00415     Frew v. 3M Company et al

DELAWARE

  DE         1       19−00590     Bennett et al v. 3M Company et al

DISTRICT OF COLUMBIA

  DC         1       19−00273     LYNCH v. 3M COMPANY

FLORIDA SOUTHERN

  FLS        0       19−60739     Dufresne−Yidi v. 3M Company
  FLS        1       19−20561     SARDUY v. 3M Company
  FLS        1       19−21001     Torres v. 3M Company
  FLS        1       19−21005     Garcia v. 3M Company
  FLS        2       19−14098     Stokes v. 3M Company
  FLS        9       19−80253     McDonagh v. 3M Company

GEORGIA MIDDLE

 GAM         4       19−00016     SPORTS v. 3M COMPANY
 GAM         4       19−00017     JOHN v. 3M COMPANY
 GAM         4       19−00022     BULEY v. 3M COMPANY
 GAM         4       19−00023     USSERY v. 3M COMPANY
 GAM         4       19−00024     STRINGFELLOW v. 3M COMPANY
 GAM         4       19−00036     SPEAR v. 3M COMPANY
 GAM         4       19−00037     RIMEL v. 3M COMPANY
 GAM         4       19−00047     EASTON v. 3M COMPANY

GEORGIA SOUTHERN

  GAS        4       19−00036     Wilcox v. 3M Company
  GAS        4       19−00041     Greenfield v. 3M Company
  GAS        4       19−00042     Foster v. 3M Company
  GAS        4       19−00043     Diaz v. 3M Company
  GAS        4       19−00044     English v. 3M Company
  GAS        4       19−00046     Dice v. 3M Company

HAWAII
        Case MDL No. 2885 Document 372 Filed 04/15/19 Page 4 of 6


   HI        1       19−00097     Coyaso v. 3M Company et al

ILLINOIS NORTHERN

  ILN        1       19−00870     Taveras v. 3M Company
  ILN        1       19−01507     Medici v. 3M Company

KENTUCKY WESTERN

 KYW         3       19−00122     Davis v. 3M Company

LOUISIANA EASTERN

  LAE        2       19−00678     Accardo v. 3M Company et al
  LAE        2       19−00679     Licciardi v. Aearo Technologies, LLC et al
  LAE        2       19−00680     Guan v. 3M Company et al
  LAE        2       19−00761     Johnson v. 3M Company
  LAE        2       19−00850     Hays v. 3M Company
  LAE        2       19−01426     Pierce v. 3M Company et al
  LAE        2       19−01430     Wombacher v. 3M Company et al
  LAE        2       19−01637     Chandler v. 3M Company
  LAE        2       19−01731     Fraser v. 3M Company
  LAE        2       19−01894     Gere v. 3M Company et al
  LAE        2       19−01895     Irvin v. 3M Company et al
  LAE        2       19−01984     Simon v. 3M Company, et al
  LAE        2       19−01985     Edison v. 3M Company, et al

LOUISIANA WESTERN

 LAW         6       19−00273     Blackman v. 3 M Co et al

MARYLAND

  MD         1       19−00452     Keiner v. 3M Company

MISSISSIPPI SOUTHERN

  MSS        1       19−00126     Baker v. 3M Company

NEW JERSEY

   NJ        3       19−08928     COLEMAN v. 3M COMPANY

NEW YORK EASTERN

  NYE        1       19−01035     Nicholson v. 3M Company

NORTH CAROLINA EASTERN

  NCE        5       19−00044     Tate v. 3M Company
  NCE        5       19−00047     Wager v. 3M Company
        Case MDL No. 2885 Document 372 Filed 04/15/19 Page 5 of 6

  NCE        5       19−00051     Finnell v. 3M Company
  NCE        5       19−00053     Orlandi v. 3M Company
  NCE        5       19−00056     Conaway v. 3M Company
  NCE        5       19−00059     Strand v. 3M Company
  NCE        5       19−00063     Kabia v. 3M Company
  NCE        5       19−00064     Garbus v. 3M Company
  NCE        5       19−00092     Clark v. 3M Company
  NCE        5       19−00096     Jackson Wyatt v. 3M Company
  NCE        5       19−00099     McCann v. 3M Company
  NCE        5       19−00100     Kammerer v. 3M Company
  NCE        5       19−00107     Hollifield v. 3M Company
  NCE        5       19−00110     Ocasio v. 3M Company
  NCE        5       19−00112     Leta v. 3M Company
  NCE        5       19−00113     Hutchison v. 3M Company
  NCE        5       19−00116     Bolton v. 3M Company
  NCE        7       19−00045     Wilkinson v. 3M Company
  NCE        7       19−00050     Taunton v. 3M Company
  NCE        7       19−00058     Norcross v. 3M Company
  NCE        7       19−00062     Rogers v. 3M Company

OHIO SOUTHERN

  OHS        2       19−00564     Lehman v. 3M Company

OKLAHOMA WESTERN

 OKW         5       19−00081     Crosby v. 3M Company
 OKW         5       19−00082     Cox v. 3M Company
 OKW         5       19−00083     Cinco v. 3M Company
 OKW         5       19−00101     DeGaine v. 3M Company
 OKW         5       19−00102     Cote v. 3M Company
 OKW         5       19−00220     Schatz v. 3M Company

PENNSYLVANIA EASTERN

  PAE        2       19−00590     MORRISON et al v. 3M COMPANY
  PAE        2       19−00660     DAL PORTO v. 3M COMPANY et al
  PAE        2       19−00661     DORNER v. 3M COMPANY et al
  PAE        2       19−00662     RICHARDSON v. 3M COMPANY et al
  PAE        2       19−00663     STASIO v. 3M COMPANY et al
  PAE        2       19−00768     JUNK v. 3M COMPANY
  PAE        2       19−00769     CORDREY et al v. 3M COMPANY
  PAE        2       19−00770     FARREN v. 3M COMPANY
  PAE        2       19−00771     BACA et al v. 3M COMPANY
  PAE        2       19−00772     ANDEREGG et al v. 3M COMPANY
  PAE        2       19−00773     HENDERSON et al v. 3M COMPANY
  PAE        2       19−00999     EDINGER v. 3M COMPANY et al

SOUTH CAROLINA
        Case MDL No. 2885 Document 372 Filed 04/15/19 Page 6 of 6

  SC         3       19−00461     Menendez v. 3M COMPANY
  SC         3       19−00465     Govan v. 3M COMPANY
  SC         3       19−00699     Jordan v. 3M Company

TENNESSEE MIDDLE

 TNM         3       19−00192     Heath v. 3M Company and Aearo Technologies, LLC
 TNM         3       19−00211     Phillips et al v. 3M Company et al
 TNM         3       19−00237     Dooley v. 3M Company et al
 TNM         3       19−00254     Bragg v. 3M Company et al

TEXAS NORTHERN

  TXN        3       19−00365     Walker v. 3M Company et al

UTAH

  UT         1       19−00011     Fortie v. 3M Company et al

WEST VIRGINIA NORTHERN

 WVN         2       19−00013     Blake v. 3M Company
 WVN         2       19−00014     Goddard v. 3M Company
